           Case 1:20-cv-04008-MKV Document 8 Filed 08/27/20 Page 1 of 4
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 08/27/2020
------------------------------------------------------------------x
 In Re: A.N. FRIEDA DIAMONDS, INC.,
                                                                      Index No. 1:20-cv-04008-MKV
 RONI RUBINOV and NEW LIBERTY
 PAWN SHOP, INC.,
                                            Appellants
------------------------------------------------------------------x


                      Motion for Extension of Time to File Brief
RONI RUBINOV and NEW LIBERTY PAWN SHOP, INC. appellants in this action, by
Akiva Shapiro, Esq. their attorney, moves this Court to grant an extension of time for filing
their brief in this matter, and as their grounds for this motion shows as follows:

    1. Under the provisions of Fed. R. Bankr. P. 8018, movants’ brief is due to be filed and
       served on or before July 20, 2020.

    2. Movants will be unable to file and serve their brief by such time for the reason that
       due to the current pandemic, prior counsel has been unable to supply the trial
       exhibits to the undersigned in time, and opposing counsel has refused to do so, as
       appears from the affidavit of movant’s counsel attached to this motion.

Therefore, appellants respectfully request that this Court grant an extension of the time for
filing their brief for a period of 45 days to August 31, 2020.


Dated: Nassau County, New York
July 16, 2020

                                                            /s/ Akiva Shapiro
                                                            Akiva Shapiro, Esq.
                                                            Akiva Shapiro Law, PLLC
                                                            Attorney for Appellants
                                                            Mailing Address:
                                                            696 Old Bethpage Road #540
                                                            Old Bethpage, NY 11804
                                                            Tel: 347-435-6529
                                                            Fax: 347-710-2543
                                                            Email: akiva@shapirolaw.nyc
 08/27/2020
           Case 1:20-cv-04008-MKV Document 8 Filed 08/27/20 Page 2 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x

 In Re: A.N. FRIEDA DIAMONDS, INC.,
                                                                      Index No. 1:20-cv-04008-MKV
 RONI RUBINOV and NEW LIBERTY
 PAWN SHOP, INC.,
                                            Appellants
------------------------------------------------------------------x

              Attorney Affirmation in Support of Petitioners’
                 Motion for Extension of Time to File Brief

        Akiva Shapiro, an attorney-at-law duly admitted to practice in the Courts of the State

of New York, makes the following statement under the penalties of perjury.


        1. I am an attorney with the law firm of Akiva Shapiro Law, PLLC, and I am

            familiar with the facts of this case, and I represent Petitioners RONI RUBINOV

            and NEW LIBERTY PAWN SHOP, INC.

        2. I make this Affirmation in support of appellants’ motion for an extension of time

            to file their brief.

        3. This action is an appeal from an underlying Bankruptcy judgment in favor of the

            Trustee.

        4. Appellants’ brief is due for filing and service on or before July 20, 2020.

        5. The undersigned was retained after the underlying trial had concluded and the

            decision entered.

        6. It is important for the undersigned to review the trial exhibits in order to most

            effectively draft appellants’ brief.
          Case 1:20-cv-04008-MKV Document 8 Filed 08/27/20 Page 3 of 4




       7. On or about May 20, 2020, the undersigned requested of the Trustee’s counsel

           copies of the trial exhibits. Counsel replied that the Trustee denied my request

           and referred me to prior counsel.

       8. On or about May 21, 2020, the undersigned requested of prior counsel copies of

           the trial exhibits. Counsel indicated that he was temporarily displaced from his

           office and indicated that he would be able to assist upon his return.

       9. Today, July 16, 2020, prior counsel sent an email indicating that he will be able to

           provide the trial exhibits shortly, but still needs a few days.

       10. The undersigned will be on vacation after tomorrow, returning to the office

           August 6, 2020.

       11. Given the timeframe, it doesn’t appear practical that the undersigned will receive

           the trial exhibits in a timely enough fashion to effectively review and incorporate

           as needed into the brief.

       12. The undersigned reached out today to the attorney for the Trustee, and advised

           him of appellants’ intent to request an extension and asked if he would consent.

           He replied that he would inquire with the Trustee whether or not the Trustee has

           any objection to this request. I have not heard back before filing this motion.


              WHEREFORE, appellants respectfully request that this Court grant an

extension of the time for filing their brief for a period of 45 days to August 31, 2020.
        Case 1:20-cv-04008-MKV Document 8 Filed 08/27/20 Page 4 of 4




Dated: Nassau, New York
July 16, 2020


                                          /s/ Akiva Shapiro
                                    Akiva Shapiro, Esq.
                                    Akiva Shapiro Law, PLLC
                                    Attorney for Appellants
                                    Mailing Address:
                                    696 Old Bethpage Road #540
                                    Old Bethpage, NY 11804
                                    Tel: 347 435-6529 Fax: 347-710-2543
                                    Email: akiva@shapirolaw.nyc
